DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  One or more light sources of claim 1;
2)  The predetermined depth of claim 1;
3)  The first depth of claims 1 and 14;
4)  The second length of claim 1 and 14;
5)  The third length of claim 1;
6)  The screw of claims 11 and 19.
7)  The bonding agent of claims 11 and 19.
No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to claim 1:
1)   The “third length” [line 17] defined as a distance between an outer surface of the cover and an upper side surface of the chassis in the thickness direction is unclear as it labeled a “length” but defined a thickness or depth.
2)  The “first depth dimension” [lines 18-19] is unclear and hasn’t been defined in the claim.
With respect to claim 9:  the “order of magnitude”, as recited, is unclear.  Please clarify what the “order of magnitude” refers.  
Claims 2-8 and 10-13 are indefinite as depending from an indefinite claim.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Madendorp, Jr. et al. (2014/0226316).
With respect to claim 1, Madendorp discloses a lighting fixture assembly [150], comprising: a mounting plate [152] configured to be mounted to a structural body [168], the mounting plate [152] having a lower side surface configured to receive a light fixture [156] and an upper side surface configured to mount [166] to the structural body [168], the mounting plate [152] having a first length [shown in figure 1 and extending along the same direction as element 104] in a longitudinal direction greater than a second length in a width direction [shown in figure 2 as the horizontal direction], the mounting plate [152] comprising: a recessed portion [defined by element 162] formed in a center portion of the mounting plate [152] and extending longitudinally in the longitudinal direction, the recessed portion [defined by element 162] having a predetermined depth in a thickness direction [shown as approximately equal to the thickness of PCB 160] when viewed from the lower side surface [figure 2]; and the lighting fixture comprising: a chassis [160] configured to be fixed to the mounting plate [152], one or more light sources [158] mounted on the chassis [160], and a cover [154] configured to cover the one or more light sources [158]; wherein, a distance between an outer surface of the cover [154] and an upper side surface of the chassis [160] in the thickness direction is a third length, and the predetermined depth is equal to or greater than a first depth dimension and equal to or less than the third length. 
claim 9, Madendorp discloses the first length is an order of magnitude greater than the second length [compare figures 1 and 2].  
With respect to claim 10, Madendorp discloses the mounting plate [152] further comprises a first fastener [166] and a second fastener [166; at location 174] laterally disposed on each side of the mounting plate [152] in the width direction [figure 2].  
With respect to claim 14, Madendorp discloses a mounting plate [152] for a lighting fixture [150] configured to be mounted to a structural body [168], the mounting plate [152] comprising: a lower side surface configured to receive the light fixture [156]; an upper side surface configured to mount [166] to the structural body [168]; a first length [shown in figure 1 and extending along the same direction as element 104] in a longitudinal direction greater than a second length in a width direction [shown in figure 2 as the horizontal direction]; and a recessed portion [defined by element 162] formed in a center portion of the mounting plate [152] and extending longitudinally in the longitudinal direction, the recessed portion [defined by element 162] having a predetermined depth in a thickness direction [shown as approximately equal to the thickness of PCB 160]  when viewed from the lower side surface [figure 2].  
With respect to claim 18, Madendorp discloses the mounting plate [152] further comprises a first fastener [166] and a second fastener [166; at location 174] laterally disposed on each side of the mounting plate [152] in the width direction [figure 2].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 6-8, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madendorp, Jr. et al. (2014/0226316).
With respect to claim 2, Madendorp discloses the recessed portion defined by element 162 further comprises a second recessed portion [164] that has a depth in the thickness direction when viewed from the lower side surface [figure 2] but does not disclose a plurality of second recessed portions.  To form a more structurally stable mounting plate, it would have been well within the skill of one versed in the art at the time the invention was made to place braces across the access portion of the second recess portion of element 164.  It would have been well within the skill of one versed in the art at the time the invention was made to place braces across the access portion of the second recess portion of element 164 to create multiple second recessed portions in the device of Madendorp in order to form a more structurally stable mounting plate.
With respect to claim 6, Madendorp does not disclose the predetermined depth, as claimed.  The predetermined depth has been defined as the depth of the recessed portion and is inherently must be larger than the size of the lighting fixture.  The LED lighting fixture disclosed in the device of Madendorp could inherently be made in the size of between about one centimeter and about three centimeters.  It would have been an obvious matter of design choice to form the device of Madendorp so the predetermined depth is between about one centimeter and about three centimeters, since such a modification would have involved a mere change in the size of a 
With respect to claim 7, Madendorp does not discloses the weight of the mounting plate.  Since the device of Madendorp is attached to a suspended ceiling, it would be necessary to keep the weight of the device as low as possible.  It would have been an obvious matter of design choice to form the mounting plate of Madendorp to have a weight between about one kilogram and about three kilograms, since such a modification would have involved a mere change in the weight of a component. Changes in the size, shape and materials are generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 8, Madendorp does not discloses the weight of the light fixture.  Since the device of Madendorp is attached to a suspended ceiling, it would be necessary to keep the weight of the device as low as possible.  It would have been an obvious matter of design choice to form the lighting fixture of Madendorp to have a weight between about 0.5 kilograms and about 1.5 kilograms, since such a modification would have involved a mere change in the weight of a component. Changes in the size, shape and materials are generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 11, Madendorp discloses the fasteners [166] are connected to the mounting plate [152: paragraph 0056] but does not disclose how the fasteners are integrated into the mounting plate.  It is well known in the art to use a screw and bonding agent to connect two elements and form a firm connection.  It would have been well within the skill of one versed in the art at the time the invention was made to 
With respect to claim 12, Madendorp discloses the fasteners [166] are connected to the mounting plate [152: paragraph 0056] but does not disclose how the fasteners are integrated into the mounting plate.  It is well known in the integrally mold two elements together to easily and inexpensively form a device.  It would have been well within the skill of one versed in the art at the time the invention was made to integrally mold the fasteners and the mounting plate in the device of Madendorp to easily and inexpensively form a device.
With respect to claim 13, Madendorp does not disclose the third length, as claimed.  The third length has been defined as a distance between an outer surface of the cover and an upper side surface of the chassis in the thickness direction.  The thickness of the cover and thickness of the LED lighting fixture disclosed in the device of Madendorp could inherently be made in the size of three centimeters or less.  It would have been an obvious matter of design choice to form the device of Madendorp so the third length is three centimeters or less, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 15, Madendorp discloses the recessed portion defined by element 162 further comprises a second recessed portion [164] that has a depth in the thickness direction when viewed from the lower side surface [figure 2] but does not disclose a plurality of second recessed portions.  To form a more structurally stable mounting plate, it would have been well within the skill of one versed in the art at the 
With respect to claim 16, Madendorp does not disclose the predetermined depth.  The predetermined depth has been defined as the depth of the recessed portion and is inherently must be larger than the size of the lighting fixture.  The LED lighting fixture disclosed in the device of Madendorp could inherently be made in the size of between about one centimeter and about three centimeters.  It would have been an obvious matter of design choice to form the device of Madendorp so the predetermined depth is between about one centimeter and about three centimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 17, Madendorp does not discloses the weight of the mounting plate.  Since the device of Madendorp is attached to a suspended ceiling, it would be necessary to keep the weight of the device as low as possible.  It would have been an obvious matter of design choice to form the mounting plate of Madendorp to have a weight between about one kilogram and about three kilograms, since such a modification would have involved a mere change in the weight of a component. Changes in the size, shape and materials are generally recognized as being within the level of ordinary skill in the art. 
claim 19, Madendorp discloses the fasteners [166] are connected to the mounting plate [152: paragraph 0056] but does not disclose how the fasteners are integrated into the mounting plate.  It is well known in the art to use a screw and bonding agent to connect two elements and form a firm connection.  It would have been well within the skill of one versed in the art at the time the invention was made to connect the fastener to the mounting plate with a screw and a bonding agents in the device of Madendorp to form a firm connection.  
With respect to claim 20, Madendorp discloses the fasteners [166] are connected to the mounting plate [152: paragraph 0056] but does not disclose how the fasteners are integrated into the mounting plate.  It is well known in the integrally mold two elements together to easily and inexpensively form a device.  It would have been well within the skill of one versed in the art at the time the invention was made to integrally mold the fasteners and the mounting plate in the device of Madendorp to easily and inexpensively form a device.

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Leichner (2018/0087728) discloses a suspended elongated light fixture.
Jimbo et al. (2017/0009946) discloses a lighting fixture having a mounting plate [22] with a recessed portion [222].
Tress et al. (2016/0053973) discloses a lighting fixture having a mounting plate [10] with a recessed portion [figure 2].
Satterfield et al. (10,151,432) discloses an elongated ceiling light fixture.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA K TSO/Primary Examiner, Art Unit 2875